Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (USPN 2006/0276097), in view of Gozawa (JP2020-184433).

With regard to claim 1,
Suzuki et al. disclose a spark plug comprising: a center electrode (2); a metallic member (5) provided to form a tubular shape around an axis of the spark plug and holding the center electrode therein in an insulated state and a ground electrode (60) supported thereon and extending from the metallic member toward the axis, wherein the ground electrode has a fixing portion (60) formed of a metal and fixed to the metallic member, and an ignition portion (90) containing a noble metal (paragraph 64), disposed on a side toward the axis in relation to the fixing portion, and having a discharge surface for forming a gap between the ignition portion and the center electrode (see figures), and wherein an absolute value of a difference in coefficient of 

With regard to claim 2,
Suzuki et al. disclose a spark plug according to claim wherein the fixing portion (Inconel) has a coefficient of thermal expansion greater than that of the ignition portion (platinum-rhodium alloy).  While Suzuki et al. do not disclose the claimed hole, Gozawa does disclose the metallic member (40) having a hole formed in a side wall of the metallic member and extending in a radial direction (see figure 2), the fixing portion (of 13) capable of having been press-fit therein. The obviousness of the incorporation of the hole of Gozawa into the plug of Suzuki et al. was addressed in the rejection of claim 1.

With regard to claim 3,
Suzuki et al. disclose a spark plug according to claim 1, wherein the fixing portion is formed of Ni or an alloy containing Ni in a largest amount (Inconel, paragraph 63).  

With regard to claim 4,
Suzuki et al. disclose a spark plug according to claim 1, wherein the ground electrode has 27the fixing portion, the ignition portion, and a connecting portion (75) for connecting together the fixing portion and the ignition portion, and wherein a cross-sectional area of the ground electrode at a boundary between the fixing portion and the connecting portion, as measured parallel to the axis and perpendicularly to an extension direction in which the ground electrode extends, is larger than a cross-sectional area of the ground electrode at an end portion of the connecting portion on a side toward the ignition portion, as measured parallel to the axis and perpendicularly to the extension direction of the ground electrode (see figure 10).  

With regard to claim 5,
Suzuki et al. disclose a spark plug according to claim 4, wherein the connecting portion has a taper portion (see figure 10).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Raabe whose telephone number is (571)272-8434. The examiner can normally be reached M-F 0530-1430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M RAABE/Primary Examiner, Art Unit 2879